Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 1 of 23 PageID: 167




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


   ILYA MITELBERG, on behalf of themselves              Civil Action No. 2:20-cv-05748-
   and all others similarly situated,                   SDW-MAH
                              Plaintiff,
                                                        FIRST AMENDED CLASS
             v.
                                                        ACTION COMPLAINT AND
                                                        DEMAND FOR JURY TRIAL
   STEVENS INSTITUTE OF TECHNOLOGY,

                               Defendant.


        Plaintiff Ilya Mitelberg (“Plaintiff”) brings this action on behalf of himself and all others

 similarly situated against Defendant Stevens Institute of Technology (“Stevens” or “Defendant”).

 Plaintiff makes the following allegations pursuant to the investigation of counsel and based upon

 information and belief, except as to the allegations specifically pertaining to himself, which are

 based on personal knowledge.

          NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

        1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

 the Spring 2020 academic semester at Stevens, and who, because of Defendant’s response to the

 Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for

 which they paid, and/or the services for which their fees paid, without having their tuition and

 fees refunded to them.

        2.        Stevens is one of this country’s oldest technological universities with an

 enrollment of over 6,000 students. Stevens’s campus is located in Hoboken, New Jersey, and is

 comprised of four academic schools: the Charles V. Schaefer, Jr. School of Engineering and

 Science, the School of Systems and Enterprises, the School of Business and the College of Arts

 and Letters. Stevens offers roughly 29 undergraduate majors as well as 22 Ph.D. programs, 43
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 2 of 23 PageID: 168




 master’s programs, and 122 certificate programs.

        3.      Plaintiff and Class Members entered into a contractual agreement with Stevens

 where Plaintiff would provide payment in the form of tuition and fees, and Defendant, in

 exchange, would provide in-person educational services, experiences, opportunities, and other

 related services to Plaintiff and Class Members. The terms of the contractual agreement were set

 forth in publications from Stevens Institute of Technology, including Stevens Institute of

 Technology’s Spring Semester 2020 Course Catalog.

        4.      When Plaintiff and Class Members sought to enter into a contractual agreement

 with Defendant for the provision of educational services for the Spring Semester 2020, Plaintiff

 and Class Members viewed the Course Catalog to make specific course selections prior to

 registering and paying for selected courses.

        5.      The Course Catalog provided Plaintiff and Class Members with information

 regarding the courses offered, the instructor, the days and times during which the courses would

 be held, and the location (including the building and room number) in which courses would be

 held. An exemplar of the Spring Semester 2020 Course Catalog is pasted below:




                                                 2
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 3 of 23 PageID: 169




            6.       Stevens also provided Plaintiff and Class with the Stevens Course Scheduler

 (“Course Scheduler”) that shows the dates, times, and location of the classes that they wish to

 sign up for.1 None of the courses that Plaintiff’s daughter signed up for were online, as shown

 below:




 1
     https://web.stevens.edu/scheduler/#


                                                     3
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 4 of 23 PageID: 170




           7.   Other publications from Stevens reference the in-person nature of the Spring

 Semester 2020 course offerings, including course-specific syllabi and the University’s Academic

 Policies,2 which detail the policies, procedures, and expectations of Stevens Institute of

 Technology students. The Academic Policies describe the rules regarding classroom absences.

 Students are informed that they “are expected to attend all classes in which they are enrolled.”

 See id.

           8.   The Academic Policies also encouraged on-campus activities by previously

 discouraging undergraduate students from taking online courses. Undergraduate students were

 generally limited to “two online web courses per semester.” See id. If an undergraduate student

 wanted to sign up for any online classes, they needed the permission of his or her advisor. To

 take more than two online courses required a GPA of 3.2 or higher and the permission of the

 Office of the Dean of Undergraduate Academics. See id. This policy created an expectation that

 any in-person class that a student signed up for would not move online.




 2
  https://www.stevens.edu/about-stevens/university-policy-library/undergraduate-
 academics/undergraduate-academics-policies-and-procedures/policies-through-d

                                                  4
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 5 of 23 PageID: 171




        9.      Additionally, Stevens provides its faculty with a “Faculty Handbook,”3 which sets

 forth many of the policies and procedures regarding faculty, including their teaching obligations

 to students. One such obligation, of which students are the intended beneficiaries, is that

 “[f]aculty must be present to meet all assigned classes at the place and hour scheduled.” The

 handbook also states that the number of class meetings per session “may not be varied by

 individual teachers.” Id. at 2.

        10.     Stevens’ Spring Semester 2020 commenced on or around January 21, 2020, and

 was scheduled to conclude on or around May 18, 2020. Plaintiff and Class Members’ payment

 of tuition and fees were intended to cover in-person education, experiences, and services for the

 entirety of the Spring Semester 2020.

        11.     On March 9, 2020, Stevens announced via letter from Marybeth Murphy (Vice

 President for Enrollment Management and Student Affairs) and Warren Petty (Vice President for

 Human Resources) that Stevens was working to transition all classes to online format as quickly

 as possible.4 On March 12, 2020, Stevens announced via letter from Christophe Pierre (Provost)

 that classes would continue to be taught completely online until at least April 5. Id. Finally, on

 March 17, 2020, Mr. Pierre announced that classes would continue in online format through the

 end of the Spring 2020 Semester. Id.

        12.     Thus, Stevens did not hold any in-person classes from March 11, 2020 through

 the end of the Spring Semester 2020. Classes that continued were only been offered in an online

 format, with no in-person instruction.

        13.     As a result of the closure of Defendant’s facilities, Defendant did not deliver the



 3
  https://www.stevens.edu/sites/stevens_edu/files/fac-hdbk_section_3_111715.pdf
 4
  https://www.stevens.edu/directory/student-health-services/health-advisory-update/coronavirus-
 2019-covid-19-information/advisories-updates/march-2020#031020

                                                  5
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 6 of 23 PageID: 172




 educational services, facilities, access and/or opportunities that Plaintiff and the putative class

 contracted and paid for. The online learning options provided to Stevens students were subpar in

 practically every aspect, from the lack of facilities, materials, and access to faculty. Students

 were deprived of the opportunity for collaborative learning and in-person dialogue, feedback,

 and critique. The remote learning options were in no way the equivalent of the in-person

 education that Plaintiff and the putative class members contracted and paid for.

        14.     Stevens did not provide in-person education, experiences, or related services for

 approximately 50% of the Spring Semester 2020.

        15.     Nonetheless, Stevens has not refunded any tuition or fees for the Spring 2020

 Semester.

        16.     Plaintiff and the putative class did not enter into an agreement with Stevens for

 online education, but rather sought to receive an in-person education from Stevens. Plaintiff and

 the putative class are therefore entitled to a refund of tuition and fees for in-person educational

 services, facilities, access and/or opportunities that Defendant has not provided. Even if

 Defendant did not have a choice in cancelling in-person classes, it nevertheless has improperly

 retained funds for services it did not provide.

        17.     Plaintiff seeks, for himself and Class members, Defendant’s disgorgement of the

 pro-rated portion of tuition and fees, proportionate to the amount of time that remained in the

 Spring Semester 2020 when classes moved online and campus services ceased being provided.

 Plaintiff seeks a return of these amounts on behalf of herself and the Class as defined below.

                                              PARTIES

        18.     Plaintiff Leah Mitelberg is a citizen of New Jersey who resides in Fort Lee, New

 Jersey. Ms. Mitelberg is an undergraduate student at Stevens. Ms. Mitelberg paid Defendant




                                                   6
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 7 of 23 PageID: 173




 approximately $31,671 in tuition and fees for Spring Semester 2020. Ms. Mitelberg is pursuing

 a degree in Cyber Security at Stevens. The Cyber Security program at Stevens relies extensively

 on in-person instruction, laboratory access, meaningful student presentations, peer collaboration,

 and access to other university facilities. None of these resources are available to Ms. Mitelberg

 while in-person classes are suspended. Ms. Mitelberg did not sign up for any online courses.

 Although Stevens has provided a partial refund of housing costs, Stevens has not provided Ms.

 Mitelberg any refund of tuition or other mandatory fees, despite the fact that in-person classes

 have not been held since March 11, 2020.

        19.     Plaintiff Ilya Mitelberg is a citizen of New Jersey who resides in Fort Lee, New

 Jersey. Plaintiff paid Defendant approximately $4,500 in tuition and fees for Spring Semester

 2020. Plaintiff’s daughter is pursuing a degree in Cyber Security at Stevens. The Cyber Security

 program at Stevens relies extensively on in-person instruction, laboratory access, meaningful

 student presentations, peer collaboration, and access to other university facilities. None of these

 resources are available to Plaintiff’s daughter while in-person classes are suspended. Plaintiff’s

 daughter did not sign up for any online courses. Although Stevens has provided a partial refund

 of housing costs, Stevens has not provided Plaintiff’s daughter any refund of tuition or other

 mandatory fees, despite the fact that in-person classes have not been held since March 11, 2020.

 The fees Plaintiff paid for include a $710 General Services Fee and a $230 Student Activity Fee.

        20.     Prior to beginning the Spring 2020 semester, and prior to paying tuition and fees,

 Plaintiff and Plaintiff’s daughter consulted the Course Catalog and Course Scheduler and

 enrolled in courses for the Spring 2020 semester. In consulting the Course Catalog and Course

 Scheduler, Plaintiff and Plaintiff’s daughter understood and believed that every course in which

 she enrolled was to be taught in-person. Plaintiff and his daughter’s understanding and belief




                                                  7
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 8 of 23 PageID: 174




 was based on the course specifying an on-campus location where the course would be taught.

 Thus, the in-person nature of the courses was part of the benefit of the bargain, and Plaintiff

 would not have paid as much, if any, tuition and fees for the Spring 2020 semester at Stevens had

 they known that the courses would not, in fact, be taught in-person.

        21.     Indeed Plaintiff’s daughter’s Spring 2020 semester schedule, as seen on her

 student schedule, shows that each and every class in which she enrolled was to be taught in-

 person, in the designated campus buildings:




                                                  8
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 9 of 23 PageID: 175




         22.     Defendant Stevens Institute of Technology is a private research university with its

 principal place of business at 1 Castle Point Terrace, Hoboken, NJ 07030.

                                   JURISDICTION AND VENUE

         23.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

 as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

 as defined below, is a citizen of a different state than Defendant, there are more than 100

 members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

 interest and costs.

         24.     This Court has personal jurisdiction over Defendant because it is headquartered in

 this District, many of the acts and transactions giving rise to this action occurred in this District.

         25.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant’s

 principal place of business is located in this District, Plaintiff is a resident of this District, and

 many of the acts and transactions giving rise to this action occurred in this District. Specifically,

 the contract that is the subject of this action was formed in this District.

                                     FACTUAL ALLEGATIONS

 Plaintiff And Class Members Paid Tuition And Fees For Spring Semester 2020

         26.     Plaintiff and Class members are individuals who paid the cost of tuition and other

 mandatory fees for the Spring 2020 Semester at Stevens.

         27.     Spring Semester 2020 classes at Stevens began on or about January 21, 2020.

 Classes and final exams for the semester are scheduled for end on or around May 18, 2020.

         28.     Plaintiff and Class members paid the cost of tuition for the Spring Semester 2020.

 They also paid other mandatory fees associated with the Spring Semester 2020, including but not




                                                     9
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 10 of 23 PageID: 176




 limited to a General Service Fee and a Student Activity Fee.

        29.       Undergraduate tuition for the Spring 2020 semester at Stevens is approximately

 $26,067. Mandatory undergraduate fees include a $710 per semester General Service Fee and a

 $230 per semester Student Activity Fee.

        30.       Graduate tuition for the Spring 2020 semester at Stevens is approximately

 $18,340. Mandatory graduate fees include a General Service Fee which ranges from $306 to

 $485 per semester, as well as a $170 per semester Student Activity Fee.

        31.       The tuition and fees described in the paragraph above is provided by way of

 example; total damage amounts – which may include other fees that are not listed herein but that

 were not refunded – will be proven at trial.

 In Response To COVID-19, Stevens Closed Campuses And Cancelled All In-Person Classes

        32.       On March 12, 2020, Stevens announced that because of the global COVID-19

 classes would be held only in online format until at least April 5, 2020. On March 17, 2020,

 Stevens announced that all classes would continue in online format through the end of the Spring

 2020 semester.

        33.       From March 11, 2020 through the end of the Spring Semester 2020, Stevens did

 not hold any in-person classes. Classes that continued were only offered in an online format,

 with no in-person instruction. Even classes for students with concentrations in areas where in-

 person instruction is especially crucial (such as music, engineering, and the sciences) only had

 access to minimum online education options.

        34.       As a result of the closure of Defendant’s facilities, Defendant did not deliver the

 educational services, facilities, access and/or opportunities that Plaintiff and the putative class

 contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all




                                                   10
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 11 of 23 PageID: 177




 tuition and fees for services, facilities, access and/or opportunities that Defendant has not

 provided. Even if Defendant did not have a choice in cancelling in-person classes, it

 nevertheless has improperly retained funds for services it is not providing.

          35.   Plaintiff and members of the Class did not choose to attend an online institution of

 higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

 basis.

          36.   Defendant markets the Stevens on-campus experience as a benefit of enrollment

 on Stevens’s website:




          37.   Defendant offered Plaintiff, Plaintiff’s daughter, and putative class members

 courses in specific classrooms through a course catalog which Plaintiff, Plaintiff’s daughter, and

 putative class members accepted. At no point did Defendant disclaim that the in-person

 classroom instruction could be replaced with online learning.

          38.   The online learning options being offered to Stevens students are subpar in

 practically every aspect and a shadow of what they once were, from the lack of facilities,

 materials, and access to faculty. Students have been deprived of the opportunity for

 collaborative learning and in-person dialogue, feedback, and critique.

          39.   The remote learning options are in no way the equivalent of the in-person



                                                  11
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 12 of 23 PageID: 178




 education putative class members contracted and paid for—especially given that the majority of

 Stevens’ degree programs require significant laboratory time and face to face guidance. The

 remote education being provided is not even remotely worth the amount charged class members

 for Spring Semester 2020 tuition. The tuition and fees for in-person instruction at Stevens are

 higher than tuition and fees for other online institutions because such costs cover not just the

 academic instruction, but encompass an entirely different experience which includes but is not

 limited to:

                     •   Face to face interaction with professors, mentors, and peers;

                     •   Access to facilities such as libraries, laboratories, computer labs, and
                         study rooms;

                     •   Student governance and student unions;

                     •   Extra-curricular activities, groups, intramural sports, etc.;

                     •   Student art, cultures, and other activities;

                     •   Social development and independence;

                     •   Hands on learning and experimentation;

                     •   Networking and mentorship opportunities.

        40.     Through this lawsuit Plaintiff seeks, for himself and Class members, Defendant’s

 disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

 that remained in the Spring Semester 2020 when classes moved online and campus services

 ceased being provided. Plaintiff seeks return of these amounts on behalf of herself and the Class

 as defined below.

                                          CLASS ALLEGATIONS

        41.     Plaintiff seeks to represent a class defined as all people who paid Stevens Spring

 Semester 2020 tuition and/or fees for in-person educational services that Stevens failed to


                                                   12
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 13 of 23 PageID: 179




 provide, and whose tuition and fees have not been refunded (the “Class”). Specifically excluded

 from the Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

 corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

 entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

 related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

 assigned to this action, and any member of the judge’s immediate family.

        42.     Plaintiff also seeks to represent a subclass consisting of Class members who

 reside in New Jersey (the “Subclass”).

        43.     Subject to additional information obtained through further investigation and

 discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

 amendment or amended complaint.

        44.     Numerosity. The members of the Class and Subclass are geographically

 dispersed throughout the United States and are so numerous that individual joinder is

 impracticable. Upon information and belief, Plaintiff reasonably estimate that there are tens of

 thousands of members in the Class and Subclass. Although the precise number of Class

 members is unknown to Plaintiff, the true number of Class members is known by Defendant and

 may be determined through discovery. Class members may be notified of the pendency of this

 action by mail and/or publication through the distribution records of Defendant and third-party

 retailers and vendors.

        45.     Existence and predominance of common questions of law and fact. Common

 questions of law and fact exist as to all members of the Class and Subclass and predominate over

 any questions affecting only individual Class members. These common legal and factual

 questions include, but are not limited to, the following:




                                                  13
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 14 of 23 PageID: 180




              (a)      whether Defendant accepted money from Class and Subclass members in

                       exchange for the promise to provide services;

              (b)      whether Defendant has provided the services for which Class and Subclass

                       members contracted; and

              (c)      whether Class and Subclass members are entitled to a refund for that portion

                       of the tuition and fees that was contracted for services that Defendant did not

                       provide.

              (d)      whether Defendant has unlawfully converted money from Plaintiff, the Class

                       and Subclass; and

              (e)      whether Defendant is liable to Plaintiff, the Class, and Subclass for unjust

                       enrichment.

        46.         Typicality. Plaintiff’s claims are typical of the claims of the other members of

 the Class in that, among other things, all Class and Subclass members were similarly situated and

 were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

 there are no defenses available to Defendants that are unique to Plaintiff.

        47.         Adequacy of Representation. Plaintiff will fairly and adequately protect the

 interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in

 complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

 on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic

 to those of the Class or Subclass.

        48.         Superiority. A class action is superior to all other available means for the fair

 and efficient adjudication of this controversy. The damages or other financial detriment suffered

 by individual Class and Subclass members are relatively small compared to the burden and




                                                     14
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 15 of 23 PageID: 181




 expense of individual litigation of their claims against Defendant. It would, thus, be virtually

 impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

 wrongs committed against them. Furthermore, even if Class or Subclass members could afford

 such individualized litigation, the court system could not. Individualized litigation would create

 the danger of inconsistent or contradictory judgments arising from the same set of facts.

 Individualized litigation would also increase the delay and expense to all parties and the court

 system from the issues raised by this action. By contrast, the class action device provides the

 benefits of adjudication of these issues in a single proceeding, economies of scale, and

 comprehensive supervision by a single court, and presents no unusual management difficulties

 under the circumstances.

        49.         In the alternative, the Class and Subclass may also be certified because:

              (a)      the prosecution of separate actions by individual Class and Subclass members

                       would create a risk of inconsistent or varying adjudications with respect to

                       individual Class members that would establish incompatible standards of

                       conduct for the Defendant;

              (b)      the prosecution of separate actions by individual Class and Subclass members

                       would create a risk of adjudications with respect to them that would, as a

                       practical matter, be dispositive of the interests of other Class members not

                       parties to the adjudications, or substantially impair or impede their ability to

                       protect their interests; and/or

              (c)      Defendant has acted or refused to act on grounds generally applicable to the

                       Class as a whole, thereby making appropriate final declaratory and/or

                       injunctive relief with respect to the members of the Class as a whole.




                                                     15
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 16 of 23 PageID: 182




                                            COUNT I
                                      Breach Of Contract
                              (On Behalf Of The Class And Subclass)

        50.     Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

        51.     Plaintiff brings this claim individually and on behalf of the members of the Class

 and Subclass against Defendants.

        52.     Plaintiff and Defendant entered into a contractual relationship where Plaintiff

 would provide payment in the form of tuition and fees, and Defendant, in exchange, would

 provide in-person educational services, experiences, opportunities, and other related services.

 The terms of the parties’ contractual relationship are set forth in publications from Stevens

 Institute of Technology, including the Spring Semester 2020 Course Catalog and Course

 Scheduler.

        53.     The Course Catalog and Course Scheduler provided Plaintiff and Class Members

 with information regarding the courses offered, the instructor, the days and times during which

 the courses would be held, and the location (including the building and room number) in which

 the courses would be held.

        54.     Other publications from Stevens reference the in-person nature of the Spring

 Semester 2020 course offerings, including course specific syllabi and the University’s Academic

 Policies,5 which detail the policies, procedures, and expectations of Stevens Institute of

 Technology students. The Academic Policies describe the rules regarding classroom absences.

 Students are informed that they “are expected to attend all classes in which they are enrolled.”




 5
  https://www.stevens.edu/about-stevens/university-policy-library/undergraduate-
 academics/undergraduate-academics-policies-and-procedures/policies-through-d

                                                  16
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 17 of 23 PageID: 183




 Id.

          55.     The Academic Policies also encouraged on-campus activities by limiting

 Undergraduate students to “two online web courses per semester.” See id. In fact, if an

 undergraduate student wanted to sign up for any online classes, they needed the permission of

 their advisor. To take more than two online courses required a GPA of 3.2 or higher and the

 permission of the Office of the Dean of Undergraduate Academics. Id. This policy created an

 expectation that any in-person class that a student signed up for, would not move online.

          56.     Additionally, Stevens provides its faculty with a “Faculty Handbook,”6 which

 provides many of the policies and procedures regarding faculty, including their teaching

 obligations to students. One such obligation, of which students are the intended beneficiaries, is

 that “Faculty must be present to meet all assigned classes at the place and hour scheduled.” The

 handbook also states that the number of class meetings per session “may not be varied by

 individual teachers.” Id. at 2

          57.     Through the admission agreement and payment of tuition and fees, Plaintiff and

 each member of the Class and Subclass entered into a binding contract with Defendant.

          58.     As part of the contract, and in exchange for the aforementioned consideration,

 Defendant promised to provide certain services, all as set forth above. Plaintiff, Class, and

 Subclass members fulfilled their end of the bargain when they paid monies due for Spring

 Semester 2020 tuition. Tuition for Spring Semester 2020 was intended to cover in-person

 educational services from January through May 2020. In exchange for tuition monies paid, Class

 and Subclass members were entitled to in-person educational services through the end of the

 Spring Semester.



 6
     https://www.stevens.edu/sites/stevens_edu/files/fac-hdbk_section_3_111715.pdf

                                                  17
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 18 of 23 PageID: 184




        59.      Defendant materially breached the parties’ contractual agreement by failing to

 provide in-person education services for the entirely of the Spring Semester 2020. The

 provisions of the contract breached by Defendant include, but are not limited to, the provision

 setting forth the details of in-person educational services as described in the Spring Semester

 2020 Course Catalog and Course Scheduler. The Spring Semester 2020 Course Catalog and

 Course Scheduler indicated classes would be administered in an in-person, on-campus setting.

 The Course Catalog and Course Scheduler did not make any reference to the administration of

 these courses in an online format.

        60.      Defendant also materially breached the parties’ contractual agreement by

 retaining various mandatory and optional fees, including, but not limited to, the Student Activity

 Fee and the General Service Fee, which are used to support on-campus services and facilities.

        61.      Defendant has failed to provide the contracted for services and has otherwise not

 performed under the contract as set forth above by failing to provide in-person educational

 services from March 11, 2020 through the end of the Spring 2020 semester. Defendant has

 retained monies paid by Plaintiff and the Class for their Spring Semester 2020 tuition and fees,

 without providing them the benefit of their bargain.

        62.      Plaintiff and members of the Class and Subclass have suffered damage as a direct

 and proximate result of Defendant’s breach, including but not limited to being deprived of the

 education, experience, and services to which they were promised and for which they have

 already paid.

        63.      As a direct and proximate result of Defendant’s breach, Plaintiff, the Class, and

 Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but

 not be limited to reimbursement of certain tuition, fees, and other expenses that were collected




                                                  18
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 19 of 23 PageID: 185




 by Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

 rated portion of any Spring Semester 2020 tuition and fees for education services not provided

 since Stevens shut down on March 11, 2020.

         64.    Defendant’s performance under the contract is not excused due to COVID-19.

 Indeed, Defendant should have refunded the pro-rated portion of any education services not

 provided. Even if performance was excused or impossible, Defendant would nevertheless be

 required to return the funds received for services it did not provide.

         65.    Therefore, Defendant should return a pro-rata share of the tuition and fees paid by

 Plaintiff and Class Members that relate to those in-person educational services that were not

 provided after Stevens Institute of Technology shut down on or around March 11, 2020. In-

 person educational services were not provided for approximately 50% of the Spring Semester

 2020.

                                         COUNT II
                                     Unjust Enrichment
                   (On Behalf Of The Class And Subclass In The Alternative)

         66.    Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

         67.    Plaintiff brings this claim individually and on behalf of the members of the Class

 and Subclass against Defendant.

         68.    Plaintiff and members of the Class and Subclass conferred a benefit on Defendant

 in the form of monies paid for Spring Semester 2020 tuition and other fees in exchange for

 certain services and promises. Tuition for Spring Semester 2020 was intended to cover in-person

 educational services from January through May 2020. In exchange for tuition monies paid, Class

 members were entitled to in-person educational services through the end of the Spring Semester.




                                                  19
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 20 of 23 PageID: 186




        69.     Defendant voluntarily accepted and retained this benefit by accepting payment.

        70.     Defendant has retained this benefit, even though Defendant has failed to provide

 the education, experience, and services for which the tuition and fees were collected, making

 Defendant’s retention unjust under the circumstances.

        71.     Accordingly, Defendant should return the pro-rated portion of any Spring

 Semester 2020 tuition and fees for education services not provided since Stevens shut down on

 March 11, 2020.

        72.     It would be unjust and inequitable for Defendant to retain the benefit conferred by

 Plaintiff’s and Class Members’ overpayments.

        73.     Defendant should be required to disgorge all profits resulting from such

 overpayments and establishment of a constructive trust from which Plaintiff and Class Members

 may seek restitution.

                                          COUNT III
                                          Conversion
                             (On Behalf Of The Class And Subclass)

        74.     Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

        75.     Plaintiff brings this claim individually and on behalf of the members of the Class

 and Subclass against Defendant.

        76.     Plaintiff and members of the Class and Subclass have an ownership right to the

 in-person educational services they were supposed to be provided in exchange for their Spring

 Semester 2020 tuition and fee payments to Defendant.

        77.     Defendant intentionally interfered with the rights of Plaintiff, the Class, and

 Subclass when it moved all classes to an online format and discontinued in-person educational




                                                 20
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 21 of 23 PageID: 187




 services for which tuition and fees were intended to pay.

        78.     Plaintiff and members of the Class and Subclass demand the return of the pro-

 rated portion of any Spring Semester 2020 tuition and fees for education services not provided

 since Stevens shut down on March 11, 2020.

        79.     Defendant’s retention of the fees paid by Plaintiff and members of the Class and

 Subclass without providing the educational services for which they paid, deprived Plaintiff, Class

 and Subclass members of the benefits for which the tuition and fees paid.

        80.     This interference with the services for which Plaintiff and members of the Class

 and Subclass paid damaged Plaintiff and Class members in that they paid tuition and fees for

 services that will not be provided.

        81.     Plaintiff, Class and Subclass members are entitled to the return of pro-rated

 portion of any Spring Semester 2020 tuition and fees for education services not provided since

 Stevens shut down on March 11, 2020.

                                              COUNT IV
                                       Money Had And Received
                                 (On Behalf Of The Class And Subclass)

        82.     Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

        83.     Plaintiff brings this claim individually and on behalf of the members of the Class

 against Defendant.

        84.     Plaintiff and members of the Class paid monetary funds to Defendant for tuition

 and fees for the Spring Semester 2020.

        85.     Defendant has retained the monies paid by Plaintiff and members of the Class for

 the Spring Semester 2020 while not providing in-person educational services, activities,




                                                 21
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 22 of 23 PageID: 188




 opportunities, resources, and facilities for which those monies were paid.

        86.     Defendant is in possession of and holds money that belongs to Plaintiff and the

 members of the Class in equity and good conscience.

        87.     Defendant has been unjustly enriched by its retention of the funds Plaintiff and

 the members of the Class paid Defendant for tuition and fees, and it is unconscionable for

 Defendant to retain funds to which it is not entitled.

        88.     Defendant’s unlawful retention of Plaintiff’s and Class Members’ funds has

 damaged Plaintiff and the members of the Class.

        89.     Defendant owes Plaintiff and members of the Class for money had and received,

 including, but not limited to, the amount of Plaintiff’s and Class Members’ pro-rated tuition and

 fees for the Spring Semester 2020.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

 judgment against Defendant, as follows:

                (a)     For an order certifying the Class and Subclass under Rule 23 of the
                        Federal Rules of Civil Procedure and naming Plaintiff as representative of
                        the Class and Subclass and Plaintiff’s attorneys as Class Counsel to
                        represent the Class and Subclass;

                (b)     For an order finding in favor of Plaintiff and the Class and Subclass on all
                        counts asserted herein;

                (c)     For compensatory and punitive damages in amounts to be determined by
                        the Court and/or jury;

                (d)     For prejudgment interest on all amounts awarded;

                (e)     For an order of restitution and all other forms of equitable monetary relief;

                (f)     For injunctive relief as pleaded or as the Court may deem proper; and




                                                  22
Case 2:20-cv-05748-SDW-MAH Document 18 Filed 09/08/20 Page 23 of 23 PageID: 189




               (g)     For an order awarding Plaintiff and the Class and Subclass their
                       reasonable attorneys’ fees and expenses and costs of suit.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury of any and all issues in this action so triable of right.


 Dated: September 8, 2020                      Respectfully submitted,

                                               BURSOR & FISHER, P.A.

                                               By:     /s/ Philip L. Fraietta
                                                          Philip L. Fraietta

                                               Philip L. Fraietta (118322014)
                                               Alec M. Leslie (pro hac vice app. forthcoming)
                                               888 Seventh Avenue
                                               New York, NY 10019
                                               Telephone: (646) 837-7150
                                               Facsimile: (212) 989-9163
                                               Email: pfraietta@bursor.com
                                                       aleslie@bursor.com

                                               BURSOR & FISHER, P.A.
                                               Sarah N. Westcot (pro hac vice app. forthcoming)
                                               2665 S. Bayshore Drive, Suite 220
                                               Miami, FL 33133
                                               Telephone: (305) 330-5512
                                               Facsimile: (305) 676-9006
                                               Email: swestcot@bursor.com

                                               Attorneys for Plaintiff




                                                 23
